Bussell, C. J.,
dissenting. After careful examination and deliberate consideration of the record and the assignments of error which are certified to be true by the presiding judge, I can not concur in the judgment of affirmance. Full expression of my views can serve no useful purpose. I gravely doubt the ruling in the second headnote, because the facts of the case at bar are not identical with those in Morris v. State, to which reference is made in the opinion. I dissent from the rulings stated in the third, fourth, and fifth divisions of the decision by the majority. I am of the opinion that the plaintiff in error is entitled to a trial free from the errors there dealt with, even though the evidence be sufficient to have authorised the finding of the jury.